Citation Nr: 0817077	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  06-12 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for residuals 
of a head injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Washington, District of Columbia Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In March 2008, the veteran presented personal testimony 
during a Board hearing before the undersigned Acting Veterans 
Law Judge at the VA Central Office in Washington, DC.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on your part.


REMAND

The record reflects that the veteran's service medical 
records are unavailable.  The RO has requested the records 
from the National Personnel Records Center (NPRC), but the 
NPRC has indicated that the records are no longer at its 
facility.  It appears that the veteran's SMRs were sent by 
the NPRC to VA in 1983, but VA cannot currently locate the 
veteran's SMRs.

The Board is aware that it has a heightened duty to assist 
the veteran in development of his claim and there is a 
heightened obligation to explain findings and conclusions and 
to consider carefully the benefit of the doubt rule in cases, 
such as this, in which records are presumed to have been or 
were destroyed while the file was in the possession of the 
government.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

It appears that the veteran is in receipt of Social Security 
Administration (SSA) benefits.  Unfortunately, the records 
from such disability benefits have not been associated with 
the veteran's claims file.  The Board notes that VA has a 
duty to obtain SSA records when they may be relevant.  See 
Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 
11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992).  Accordingly, the RO should contact 
the SSA and obtain and associate with the claims file copies 
of the veteran's records regarding SSA benefits, including 
the complete medical records upon which any decision was 
based.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c)(2) (2007).

In his March 2008 personal hearing before the undersigned 
Acting Veteran's Law Judge, he testified that while on active 
duty at Ft. Carson, Colorado, he was rushed to the hospital 
for treatment for a head injury after falling off 
scaffolding.  He said that he moved to Washington, DC in late 
1979 and started receiving treatment from VAMC Washington; 
however, the earliest treatment notes of record from VAMC 
Washington are dated in October 2003.  The AMC/RO must 
request all treatment records from the VAMC in Washington, 
D.C. from 1979 to present, to include records of the tumor 
board meeting on December 9, 2003 at which the veteran's 
current head disability was apparently discussed. The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

Finally, the Board notes that the veteran has claimed his 
current residuals of a head injury stem from an accident in 
service. The AMC/RO should request the veteran's unit records 
to see if there is any corroborating evidence of this 
incident, such as an accident report.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002) are fully complied with and 
satisfied.  The notice should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal should entitlement to service 
connection be granted.

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
that treated the veteran for his claimed 
head injury.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  The AMC/RO is 
specifically directed to request any 
applicable records from the VAMC in 
Washington, DC from 1979 to present, to 
include records from the December 9, 2003 
tumor board meeting.

All attempts to procure records should be 
documented in the file.  If any 
identified source does not have records 
that concern the veteran, they should 
furnish a negative response that should 
be placed in the claims file.  If the 
AMC/RO cannot obtain records identified 
by the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow them the 
opportunity to obtain and submit those 
records for VA review.

3.  The AMC/RO should identify the 
veteran's service unit in 1971 when the 
veteran was stationed at Fort Carson, CO 
and request that the unit records for 
this time period be searched for any 
corroborating evidence of the veteran's 
alleged accident.  Inquiries should be 
made to the U.S. Army and Joint Services 
Records Research Center (JSRRC).  JSRRC 
should be requested to make an attempt to 
verify events related to the veteran's 
claimed accident.  Any response received 
from that organization is to be 
associated with the claims folder.

4.  The AMC/RO should contact the SSA and 
obtain and associate with the claims file 
copies of the veteran's records regarding 
SSA benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.

5.  If, and only if, after the above 
development has been completed, the 
claims file includes competent lay or 
medical evidence that establishes that 
the veteran suffered a head injury in 
service, the veteran should be scheduled 
for a VA examination to determine whether 
the veteran has a head disability as a 
result of any disease, event, or injury 
that occurred during active service.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  The 
physician is requested to provide an 
opinion as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that the 
veteran's current head disability is 
etiologically related to his active duty 
service period.  Any opinion should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

7.  The AMC/RO should then review the 
claims folder to ensure that all 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

8.  When the above development has been 
completed, the AMC/RO should readjudicate 
the issue on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the AMC/RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





